
	
		I
		111th CONGRESS
		2d Session
		H. R. 6485
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Bishop of Utah
			 (for himself, Mr. Simpson,
			 Mr. Chaffetz,
			 Mr. Rehberg,
			 Mrs. Lummis,
			 Mr. Franks of Arizona,
			 Mr. Herger, and
			 Mr. Heller) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide that the inclusion of the gray wolf on lists
		  of endangered species and threatened species under the Endangered Species Act
		  of 1973 shall have no force or effect.
	
	
		1.Short titleThis Act may be cited as the
			 State Sovereignty Wildlife Management
			 Act.
		2.Status of gray wolf as
			 endangered species or threatened speciesNotwithstanding any other provision of law
			 (including regulations), the inclusion of the gray wolf (Canis lupus)
			 (including any gray wolf designated as nonessential
			 experimental) on any list of endangered species or threatened species
			 under section 4(c)(1) of the Endangered Species Act of 1973 (7 U.S.C.
			 1533(c)(1)) shall have no force or effect.
		
